Title: To James Madison from William Bentley, 2 July 1810
From: Bentley, William
To: Madison, James


Sir,
Salem, July 2. 1810. MASS USA.
Your approbation is among my highest pleasures, especially of my actions, which are in the fullest consent with my purest convictions, & with assurances of the best consequences.
Having lately had an interview with Gen. Stark, at his home in Derryfield, I thought it would not be displeasing to you to hear from him. I reached his house on 31 May, after having spent the morning with Col Thornton, & having visited the monument of his Father, who signed the declaration of our Independance. He died at Merrimac in 1803, aged 89 years. Upon the Stone opposite to the House is written “The Honest Man.[”] I found Gen. Stark at home, & in his usual good humour after political events which please him. He repeated with the fondness of age, his War stories. He was very free in his sarcasms upon the prevailing Superstition, in which he included every thing in religion, not practical, & hoped his Chaplain, as he called me, was not addicted to it. He had read Paine & Palmer, but his independant mind had gathered little from the history of Religion, tho’ much from his own good habits. His historical researches are few, & often careless, but he spends the enthusiasm of a strong mind upon Virtue & Patriotism, & he feels the Roman definitions, without having heard of them. His conversation has not refinement, but deep interest. Said he “I flatter no man, I dare not flatter myself. And he who attempts to flatter me disputes with me. And I have as much pride in my opinions as any man. For they are the heart & soul of me.[”] Besides the Scetches of him from his Son in Law, Capt Stickney, the Major, Caleb Stark, intends a history of Gen Stark after his decease, should he survive his Father. The Major is a Merchant, in Boston, & a man of accomplished manner & good understanding. The Gen. observing upon the Embargo, & the resistance of the Merchants, to whose habits he has no indulgence from inclination, or his manner of life, observed “The Worst Embargo upon our Country would be upon our plows & our spinning wheels. We should have no Embargo at home. We should dispise to give any nation any advantage over us from anything; it could possess. A Free people will never think themselves dependant upon any other people for any thing. They will exchange, but not purchase—they will be the better by it, or not have it at all.[”]
I have always wished to obtain a portrait of my Hero. And being told that he would refuse the liberty of taking it, at a former visit, I asked his leave, & told him what I had heard. He replied “I would not give a penny for it, but if it can please a friend, he shall have it.[”] I carried with me a female pupil, who took it with her pencil, during our conversation; but she observed to me afterwards, “Sir, he kept you upon the roar, but I never caught one smile from himself. I saw eve[r]y other emotion, a tell tale!” This young female is a Cousin of Mr Crowninshield, who died at Washington. Mr Jefferson accepted some early proofs of her talents. The Original is as large as life, & is known by all the friends of the General among us. A Copy of the size inclosed has been sent to the General. The Original, in red chalk, is to be engraved, & painted in oil.
I carried, from the pen of my pupil, a Map of Massachusetts addressed to the General, & a figure of the Atele Belzebuth.
under this mischievous Monkey was written,
“The British Agent, or the Climbing Monkey caught by the Tail.” The General had before left with me some emblems of our political Characters & Affairs, which I had promised, at some future time, to display in his own humour. He has all the Accent of his Ancestors, who are described by Belnap, & as if he was immediately from their native country. He expresses all the warmth of his Soul, upon the President of the United States. He cannot dissemble.
Sir,
I have repeatedly sent to Philadelphia, to my Bookseller for Bp. Madison’s Map of Virginia. He says he believes, it is not published, as it is not in that City. I have had repeated notices from the most worthy Bishop, but dare not send to him, lest It might be supposed that I sent to the Author, & intended a tax upon his generosity. I want it for a Foreigner, A man of Letters, who is able & willing to pay for it. I wish to know how to obtain it.
A literary friend informs me that he has had repeated interviews with Mr Burr at Hamburg. That not a word had passed upon his affairs in America, but that he had displayed a rich knowledge of the progress & of the resources of our Country. With the Greatest respect of your public & private virtues, & of your preeminent qualifications for the highest honours of my Country, Sir your devoted Servant,
William Bentley.
